Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1, 3-8 and 10-21 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, 12 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nishikawa et al. (US Patent Application Publication 2017/0186373), herein after referred to as Nishikawa.
Regarding independent claim 1, Nishikawa discloses a shift register (abstract and figure 23), comprising: 
a signal control circuit (Q11+Q12) coupled to an input signal terminal (S) and a reset signal terminal (R) (figure 23 reference Q11 and Q12 with gate terminals respectively directly connected to an input signal S and reset signal R);  
5a branch control circuit (Q15+Q18) coupled to a first output terminal (N1) of the signal control circuit (Q11+Q12) (figure 23 reference Q15 and Q18 directly connected to first out terminal (node N1 comprising Q11 source directly connected to drain of Q12 and left end of Q15 and Q18, paragraph [0261] (paragraph citations of figure 4 are utilized wherein paragraph [0330] describes figure 23 to be an addition to figure 4/unit 41))); 
a cascade signal output circuit (Q13+Q14) coupled to a cascade signal output terminal (Y1) and a second output terminal of the signal control circuit (VSS) (figure 23 reference Q13 and Q14 commonly connected directly with cascade signal output terminal T1 and Q14 source directly connected with the source of Q12 (second output terminal of the signal control circuit)); and 
at least two scan signal output circuits (Q16+C12+Q17 and Q19+C13+Q20), wherein one of the at least two scan signal output circuits is coupled to the second output terminal of the signal control circuit (VSS) (figure 23 reference Q20 and Q17 sources directly connected with VSS, paragraphs [0261] and [0331]), at least one 10corresponding scan signal output terminal (Y2 or Y3)(figure 23 reference Q16 and Q17 commonly connected directly to Y2 and Q19 and Q20 commonly connected directly to Y3), and one corresponding output terminal of the branch control circuit (N2 and N3) (figure 23 reference Q16 gate directly connected to N2 and Q19 gate directly connected to N3);
wherein the cascade signal output circuit (Q13+Q14) is coupled to one output terminal (N2 or N3) of the branch control circuit (Q15+Q18) (figure 23 reference Q13 gate connected to N2 via Q15 and Q14 connected to N3 via Q18).
Regarding claim 3, Nishikawa discloses the shift register according to claim 1, wherein the at least two scan signal output 15circuits (Q16+C12+Q17 and Q19+C13+Q20) comprise two scan signal output circuits (Q16+C12+Q17 and Q19+C13+Q20), which are a first scan signal output circuit (Q16+C12+Q17) and a second scan signal output circuit (Q19+C13+Q20) (figure 23 reference gate of Q16 directly connected with N2); 
the first scan signal output circuit (Q16+C12+Q17) is coupled to a first output terminal (N2) of the branch control circuit (Q15+Q18); and the second scan signal output circuit (Q19+C13+Q20) is coupled to a second output terminal (N3) of the branch control circuit (Q15+Q18) (figure 23 reference gate of Q19 directly connected with N3).  
Regarding claim 4, Nishikawa discloses t20he shift register according to claim 3, wherein the branch control circuit comprises a first transistor and a second transistor (Q15+Q18 respectively); 
under the control of an effective level (VDD), the first transistor (Q15) communicates the first output terminal of the signal control circuit (N1) with the first output terminal of the branch control circuit (N2) (figure 23 reference gate of Q15 controlled via VDD to pass N1 through to N2); and 
25under the control of an effective level (VDD), the second transistor (Q18) communicates the first output terminal of the signal control circuit (N1) with the second output terminal of the branch control circuit (N3) (figure 23 reference gate of Q18 controlled via VDD to pass N1 through to N3). 
Regarding claim 6, Nishikawa discloses the shift register according to claim 4, wherein a gate of the first transistor (Q15) is coupled to a first reference signal terminal (VDD) (figure 23 reference gate of Q15 directly connected to VDD), a first electrode of the first transistor (left side of Q15) is coupled to the first output terminal of the signal control circuit (N1) (figure 23 reference left side of Q15 directly connected to N1), and a second electrode of the first transistor (right side of Q15) is the first output terminal of the branch control circuit (N2); and  
5a gate of the second transistor (Q18) is coupled to the first reference signal terminal (VDD) (figure 23 reference gate of Q18 directly connected to VDD), a first electrode of the second transistor (left side of Q18) is coupled to the first output terminal of the signal control circuit (N1) (figure 23 reference left side of Q18 directly connected to N1), and a second electrode of the second transistor (right side of Q18) is the second output terminal of the branch control circuit (N3). 
Regarding claim 12, Nishikawa discloses the shift register according to claim 3, wherein the signal control circuit (Q11+Q12)  comprises an input circuit (Q11), a reset circuit (Q12), and a node control circuit (paragraph [0262] describes the transistors Q11 and Q12 functions as a node control circuit); 
the input circuit (Q11) is coupled to the input signal terminal (S) (figure 23 reference Q11 with gate directly connected to input signal terminal S, paragraph [0261]), a first reference signal terminal (S) (figure 23 reference drain of Q11 depicted to be connected to an input terminal which also receives the input signal S however the drain electrode is considered connected to a terminal regardless) and 20the first output terminal of the signal control circuit (N1) (figure 23 reference Q11 source directly connected to N1), respectively; 
the reset circuit (Q12) is coupled to the reset signal terminal (R) (figure 23 reference gate of Q12 directly connected to R), a third reference signal terminal (VSS) (figure 23 reference Q12 source directly connected with VSS, paragraph [0261]), and the first output terminal of the branch control circuit (N2) and the second output terminal of the branch control circuit (N3), respectively (figure 23 reference drain of Q12 directly connected with N1 and electrically connected to N2 and N3 via Q15 and Q18 respectively); and 
the node control circuit that is coupled to the first reference signal terminal (figure 23 reference drain of Q11 depicted to be connected to an input terminal which also receives the input signal S however the drain electrode is considered connected to a terminal regardless), the third reference 25signal terminal (figure 23 reference Q12 source directly connected with VSS, paragraph [0261]), the first output terminal of the signal control circuit (figure 23 reference Q11 source directly connected to N1) and the second output terminal of the signal control circuit (figure 23 reference Q12 source directly connected with VSS also considered the second output terminal), and the first output terminal of the branch control circuit and the second output terminal of the branch control circuit, respectively (figure 23 reference drain of Q12 directly connected with N1 and electrically connected to N2 and N3 via Q15 and Q18 respectively).  
Regarding claim 19, Nishikawa discloses a driving method of the shift register according to claim 1, comprising a display scanning phase (figures 5-6), wherein the display scanning phase comprises an input phase (figures 5-6 reference t1-t2), an output phase (figures 5-6 reference t3-t4) and a reset phase (figures 5-6 reference t5-t6); 
in the input phase (t1-t2), the signal control circuit (figure 23 reference Q11+Q12) controls a signal of the first output terminal of the signal control circuit (N1) and a signal of the second output terminal of the signal control circuit (VSS) in response to a signal of the input signal terminal (S) (paragraph [0265]); the branch control circuit (Q15+Q18) controls output signals 30of output terminals of the branch control circuit (N2 and N3) in response to the signal of the first output terminal of the signal control circuit (N1) (paragraphs [0268]-[0269]); the cascade signal output circuit (Q13+Q14) controls the cascade signal output terminal to output a cascade signal (Y1) in response to the output signal of one output terminal of the branch control circuit (N2 or N3) (paragraphs [0265]-[0266]); and each of the scan signal output circuits (Q16+C12+Q17 and Q19+C13+Q20) controls at least one corresponding scan signal output terminal (Y2 and Y3) to output a different scan signal (figures 5-6 reference Y2 (Y3 not depicted)) in response to the signal of one corresponding output terminal of the branch control circuit (N2 and N3)(paragraph [0268]); 
AFDOCS/21752517.17in the output phase (t3-t4), the branch control circuit controls (Q15+Q18) output signals of output terminals of the branch control circuit (N2 and N3) in response to a signal of the first output terminal of the signal control circuit (N1) (paragraphs [0268]-[0269]); the cascade signal output circuit (Q13+Q14) controls the cascade signal output terminal to output a cascade signal (Y1) in response to the output signal of one output terminal of the branch control 5circuit (N2 or N3) (paragraphs [0265]-[0266]); and each of the scan signal output circuits (Q16+C12+Q17 and Q19+C13+Q20) controls at least one corresponding scan signal output terminal (Y2 and Y3) to output a different scan signal (figures 5-6 reference Y2 (Y3 not depicted)) in response to the signal of one corresponding output terminal of the branch control circuit (N2 and N3)(paragraph [0268]); and 
in the reset phase (t5-t6), the signal control circuit (figure 23 reference Q11+Q12) controls signals of the first output terminal (N1) and the second output terminal (VSS) of the signal control circuit in response to a signal of the reset signal 10terminal (R) (paragraph [0267]); the cascade signal output circuit (Q13+Q14) controls the cascade signal output terminal (Y1) to output a cascade signal in response to the output signal of one output terminal of the branch control circuit (N2 and N3) (paragraphs [0265]-[0266]); and each of the scan signal output circuits (Q16+C12+Q17 and Q19+C13+Q20) outputs a different scan signal (figures 5-6 reference Y2 (Y3 not depicted)) in response to a signal of a corresponding output control node (N2 and N3) (paragraph [0268]).  

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Jang et al. (US Patent Application Publication 2017/0004760), herein after referred to as Jang.
Regarding claim 5, Nishikawa discloses the shift register according to claim 4, [ ] a first electrode (left side terminal of Q15, paragraph [0261]) of the first transistor (Q15) are coupled to the first output terminal of the signal control 30circuit (N1), and a second electrode of the first transistor (right side of Q15) is the first output terminal of the branch control circuit (N2); and 
[ ] a first electrode of the second transistor (left side of Q18) are coupled to the first output terminal of the signal control circuit (N1), and a second electrode of the second transistor (right side of Q18) is the second output terminal of the branch control circuit (N3).  
Nishikawa does not specifically disclose to commonly connect the gate and an electrode to the first output terminal of the signal control circuit for either the first or second transistor.
Jang discloses a branch enabling transistor comprising a commonly connected gate electrode and drain/source to enable a branch output of a shift register stage which outputs more than gate signal (figure 10 reference Td with commonly connected gate and Q1 electrode to enable branch of output OUTB).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Nishikawa’s first transistor Q15 and second transistor Q18 with the known technique of commonly connecting their gates with one of their electrodes respectively yielding the predictable results of performing the same function of enabling the particular branch output with an alternative configuration (diode) as described by Jang (paragraph [0071]).

5.		Claims 7 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Tseng et al. (US Patent Application Publication 2013/0173870), herein after referred to as Tseng.
Regarding claim 7, Nishikawa discloses the shift register according to claim 3, wherein 10the first scan signal output circuit (Q16+C12+Q17) [ ] is coupled to a second reference signal terminal (VSS), one corresponding first clock signal terminal (figure 23 reference ENA terminal described in figure 24 to be a repeated pulse signal ENA interpreted as a clock signal), and one corresponding [ ] scan signal output terminal (Y2), respectively; and 
the second scan signal output circuit (Q19+C13+Q20) [ ] is coupled to a second reference signal terminal (VSS), one corresponding second clock signal terminal (ENB), and one corresponding [ ] scan signal output terminal (Y3), respectively.  
Nishikawa does not specifically disclose the shift register wherein 10the first and second scan signal output circuit comprises at least one first and second sub-scan signal output circuit respectively.  
Nishikawa does disclose the ability of adding scan signal output circuits to a single stage of a shift register such that figure 4 is a single stage shift register with a single output which may add additional scan signal output circuits as shown in figure 23 and paragraph [0330].
Tseng discloses wherein a single stage of a shift register may output up to N gate output signals via N respective scan signal output circuits (figure 1A reference output buffer stage 14 comprising N scan signal output circuits each comprising M77+M66+output GN through GN+n-1).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Nishikawa’s first and second scan signal output circuits with the known technique of respective at least one sub-scan signal output circuits as disclosed by Tseng (figure 1A) (connected in the same manner the second scan signal output circuit extends from the first scan signal output circuit as described by Nishikawa paragraph [0330]) yielding the predictable results of increasing the amount of gate line outputs per stage of the cascading shift registers as disclosed by Tseng (paragraph [0034]).
In summary, Nishikawa’s ability to add an additional scan signal output circuit is exampled by Nishikawa in up to only 2 scan signal output circuits. Tseng is utilized to disclose the ability to add more than two scan signal output circuits up to N scan signal output circuits. The combination enables N scan signal output circuits each connected via the technique depicted by Nishikawa figure 23. Therefore, reference to figure 23 will regard the N sub-scan circuits such that for example Q16n regards the nth transistor of the nth sub-scan circuit.
Regarding claim 20, Nishikawa discloses the driving method according to claim 19, wherein the scan signal output circuits 15comprise two scan signal output circuits, which are a first scan signal output circuit and a second scan signal output circuit (Q16+C12+Q17 and Q19+C13+Q20); [ ]; 
in the input phase and the output phase (figures 5-6 t1-t4), each of the first [ ] scan signal output circuits (Q16+C12+Q17) 20provides a signal of a corresponding first clock signal terminal (figure 23 reference ENA terminal described in figure 24 to be a repeated pulse signal ENA interpreted as a clock signal) to a corresponding first [ ] scan signal output terminal (Y2) in response to a signal of a first output terminal of the branch control circuit (N2) (paragraphs [0265]-[0266]); each of the second [ ] scan signal output circuits (Q19+C13+Q20) provides a signal of a corresponding second clock signal terminal (ENB) to a corresponding second [ ] scan signal output terminal (Y3) in response to a signal of a second output terminal of the branch control circuit (N3) (paragraphs [0265]-[0266]); and the cascade 25signal output circuit (Q13+Q14) provides a signal of a third clock signal terminal (CK) to the cascade signal output terminal (Y1) in response to a signal of the first output terminal of the branch control circuit (N2 and N3) (paragraph [0266]); and 
in the reset phase, each of the first [ ] scan signal output circuits (Q16+C12+Q17) provides a signal of a second reference signal terminal (VSS) to a corresponding first [ ] scan signal output terminal (Y2) in response to a signal of the second output terminal of the signal control circuit (VSS) (paragraph [0262] describes Q11 and Q12 as node control circuit and paragraph [0265] describes operation of VSS output from Y2 or Y3); each of the second [ ] 30[ ]scan signal output circuits (Q19+C13+Q20) provides the signal of the second reference signal terminal (VSS) to a corresponding second [ ] scan signal output terminal (Y3) in response to the signal of the second output terminal of the signal control circuit (VSS) (paragraph [0262] describes Q11 and Q12 as node control circuit and paragraph [0265] describes operation of VSS output from Y2 or Y3); and the cascade signal output circuit (Q13+Q14) provides a signal of a third reference signal terminal (VSS) to the cascade signal output terminal (Y1) in response to the signal of the second output terminal of the signal control circuit (VSS) (paragraph [0262] describes Q11 and Q12 as node control circuit and paragraph [0267]).  
Nishikawa does not specifically disclose the shift register wherein 10the first and second scan signal output circuit comprises at least one first and second sub-scan signal output circuit respectively.  
Nishikawa does disclose the ability of adding scan signal output circuits to a single stage of a shift register such that figure 4 is a single stage shift register with a single output which may add additional scan signal output circuits as shown in figure 23 and paragraph [0330].
Tseng discloses wherein a single stage of a shift register may output up to N gate output signals via N respective scan signal output circuits (figure 1A reference output buffer stage 14 comprising N scan signal output circuits each comprising M77+M66+output GN through GN+n-1).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Nishikawa’s first and second scan signal output circuits with the known technique of respective at least one sub-scan signal output circuits as disclosed by Tseng (figure 1A) (connected in the same manner the second scan signal output circuit extends from the first scan signal output circuit as described by Nishikawa paragraph [0330]) yielding the predictable results of increasing the amount of gate line outputs per stage of the cascading shift registers as disclosed by Tseng (paragraph [0034]).
Regarding claim 21, Nishikawa discloses the driving method according to claim 20, wherein in the display scanning phase, signal timings of the first clock signal terminals are same (ENA depicted in figure 24), and signal timings of the second clock signal terminals are same (ENB depicted in figure 24), and the signal timings of the first clock signal terminals are different from those of the second clock signal terminals (figure 24 reference ENA different from ENB).

6.		Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Jo (US Patent Application Publication 2015/0002504).
Regarding claim 16, Nishikawa discloses a  g gate drive circuit (figure 20 reference gate/scanning line drive circuit 33), comprising a plurality of cascaded shift registers according to claim 1 (figure 22 reference circuit 33 comprising a plurality of cascaded shift registers SR1-SR4 detailed in figure 23), wherein 
an input signal terminal of a first-stage shift register is coupled to a frame start signal terminal (figure 22 reference first stage SR1 with input signal terminal S coupled to frame start signal GSP); 
in every adjacent two stages of shift registers, an input signal terminal of a second-stage shift register is coupled to a cascade signal input terminal of the first-stage shift register (figure 22 reference cascade signal T1 of first stage SR1 input to signal input terminal S of the second stage SR2); and  
20in every adjacent two stages of shift registers, a reset signal terminal of the first-stage shift register is coupled to a cascade signal input terminal of a second-stage shift register (figure 22 reference reset R of first stage SR1 couple with cascade signal Y1 of the second stage SR2).
NishiNishikawa does not specifically disclose Nisin every adjacent four stages of shift registers, an input signal terminal of a fourth-stage shift register is coupled to a cascade signal input terminal of the first-stage shift register; and 20in every adjacent five stages of shift registers, a reset signal terminal of the first-stage shift register is coupled to a cascade signal input terminal of a fifth-stage shift register.  
Jo discloses in every adjacent four stages of shift registers, an input signal terminal of a fourth-stage shift register is coupled to a cascade signal input terminal of the first-stage shift register (figure 2 reference fourth stage STn with input signal terminal S coupled with first stage STN-3 cascade/carry signal input terminal COT); and 
20in every adjacent five stages of shift registers, a reset signal terminal of the first-stage shift register is coupled to a cascade signal input terminal of a fifth-stage shift register (figure 2 reference reset signal terminal R of first stage STn-3 coupled to cascade/carry signal input terminal COT of fifth stage STn+1).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Nishikawa’s in every adjacent four stages the first stage cascade signal terminal to be coupled to the fourth stage input signal terminal and in every adjacent five stages the first stage reset terminal coupled with the fifth stage cascade signal terminal yielding the predictable results of increasing the margin between scan pulses by reduced falling edge time enabling switching elements of reduced sizes reducing the size of the shift register and bezel of the display as disclosed by Jo (paragraph [0034]).
Regarding claim 17, Nishikawa discloses Iewweweewjkew we an array substrate, comprising the gate drive circuit according to claim 16 (paragraph [0147] describes the scanning line drive circuit and pixel circuits (figure 20 reference 38) disposed on one glass substrate).  
Regarding claim 18, Nishikawa discloses a display device, comprising the array substrate according to claim 17 (figure 20 reference display device 31).  

Allowable Subject Matter
7.		Claims 8, 10-11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8, Nishikawa discloses the shift register according to claim 7, wherein the first sub-scan signal output circuit comprises a third transistor (Q16), a fourth transistor (Q17) and a first capacitor (C12) (Figure 23 reference Q16(1), Q17(1) and C12(1) of the first sub-scan signal up to Q16(n), Q17(n) and C12(n) of the nth sub-scan signal output circuit);  
20a gate of the third transistor (Q16) is coupled to the first output terminal of the branch control circuit (N2), a first electrode (drain) of the third transistor (Q16) is coupled to the corresponding first clock signal terminal (ENA) (paragraph [0330]), and a second electrode (source) of the third transistor (Q16) is coupled to the corresponding first sub-scan signal output terminal (Y2); 
[ ], a first electrode (source) of the fourth transistor (Q17) is coupled to the second reference signal terminal (VSS) (paragraph [0261]), and a second electrode (drain) of the fourth transistor (Q17) is coupled to the corresponding first sub-scan signal output terminal (Y2); and 
the first capacitor (C12) is coupled between the gate of the third transistor (Q16) and the corresponding first sub-scan signal output terminal (Y2).
Nishikawa does not specifically disclose a gate of the fourth transistor is coupled to the second output terminal of the signal control 25circuit. 
Regarding claim 10, Nishikawa discloses the shift register according to claim 7, wherein the second sub-scan signal output circuit comprises a fifth transistor (Q19), a sixth transistor (Q20) and a second capacitor (C13) (Figure 23 reference Q19(1), Q20(1) and C13(1) of the second sub-scan signal up to Q19(n), Q20(n) and C13(n) of the nth sub-scan signal output circuit); 
a gate of the fifth transistor (Q19) is coupled to the second output terminal of the branch control circuit (Y3), a first electrode (drain) of the fifth transistor (Q19) is coupled to the corresponding second clock signal AFDOCS/21752517.14terminal (ENB) (paragraph [0331]), and a second electrode (source) of the fifth transistor (Q19) is coupled to the corresponding second sub-scan signal output terminal (Y3); 
[ ], a first electrode (source) of the sixth transistor (Q20) is coupled to the second reference signal terminal (VSS) (paragraph [0331]), and a 5second electrode (drain) of the sixth transistor (Q20) is coupled to the corresponding second sub-scan signal output terminal (Y3); and 
the second capacitor (C13) is coupled between the gate of the fifth transistor (Q20) and the second sub-scan signal output terminal (Y3).  
Nishikawa does not specifically disclose a gate of the sixth transistor is coupled to the second output terminal of the signal control 25circuit. 
Regarding claim 11, Nishikawa discloses the shift register according to claim 3, wherein the cascade signal output circuit (Q13+Q14) 10comprises a seventh transistor (Q13) and an eighth transistor (Q14); 
a gate of the seventh transistor (Q13) is coupled to the first output terminal of the branch control circuit (N2) (figure 23 reference gate of Q13 connected to N2 via Q15), a first electrode (drain) of the seventh transistor (Q13) is coupled to a third clock signal terminal (CK) (paragraph [0261]), and a second electrode (source) of the seventh transistor (Q13) is coupled to the cascade signal output terminal (Y1); and 
[ ], a first electrode (source) of the eighth transistor (Q14) is coupled to a third reference signal terminal (VSS) (paragraph [0261]), and a second electrode (drain) of the eighth transistor (Q14) is coupled to the cascade signal output terminal (Y1).
Nishikawa does not specifically disclose a gate of the eighth transistor is coupled to the second output terminal of the signal control 15circuit. 
Regarding claim 13, Nishikawa discloses the shift register according to claim 12, wherein 
the input circuit comprises a ninth transistor (Q11), wherein a gate of the ninth transistor is 30coupled to the input signal terminal (S), a first electrode of the ninth transistor is coupled to the first reference signal terminal (S) (figure 23 reference drain of Q11 depicted to be connected to an input terminal which also receives the input signal S however the drain electrode is considered connected to a terminal regardless), and a second electrode of the ninth transistor is coupled to the first output terminal of the signal control circuit (N1) (figure 23 reference Q11 source directly connected to N1); 
the reset circuit comprises a tenth transistor (Q12) [ ], wherein a gate of the tenth transistor (Q12) is coupled to the reset signal terminal (R) (figure 23 reference gate of Q12 directly connected to R), a first electrode (source) of the tenth transistor (Q12) is coupled to the third reference signal terminal (VSS) (figure 23 reference Q12 source directly connected with VSS, paragraph [0261]), and a second electrode (drain) of the tenth transistor (Q12) is AFDOCS/21752517.15coupled to the first output terminal of the branch control circuit (N2) (figure 23 reference drain of Q12 directly connected with N1 and electrically connected to N2 and N3 via Q15 and Q18 respectively); [ ]; and  
[ ]5[ ][ ].
Nishikawa does not specifically disclose an eleventh-fifteenth transistor as claimed.
Claim 14 is dependent upon claim 13.N
Regarding claim 15, Nishikawa does not disclose a detection circuit as claimed. It is noted simply adding “further comprising a detection circuit” is not considered allowable as the entirety (as a whole) of the connections are not found to be disclosed by Nishikawa or other prior art. While the entirety of the claim may not be required to be added to the independent claim, adding only a portion of claim 15’s subject matter changes the scope of interpretation regarding the detection circuit which would warrant further search and consideration.

Response to Arguments
8.		Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive. Applicant argues previous claim 2 subject matter. Specifically, applicant argues prior art Nishikawa figure 23 nodes N2 and N3 of branch control circuit (Q15+Q18) do not pass through cascade signal output circuit (Q13+Q14). As repeated throughout the rejection there a significant difference in the interpretation of “coupled” or “connected”. Rejection citations above specifically utilize terms of “directly connected/coupled” to describe a first component directly connected/coupled to another component without any intervening components or “connected/coupled via” to describe a first component directly connected/coupled to another component with intervening components.
For example, in view of applicant’s figure 4 M14 comprises a gate and first electrode commonly connected with an electrode of M9. The connection between the gate of M14 and electrode of M9 includes the scope of interpretation of directly connected/coupled without any intervening components. In another example, M14 gate is also considered connected to the gate of M1 which includes a scope of interpretation of connected indirectly or coupled via M9. The reason/rational behind the scope of interpretation is in regards to electrical components. M14 comprises an electrical connection to M1 via M9. 
This scope of interpretation was utilized in the prior rejection. Figure 23 of prior art Nishikawa discloses a cascade signal output circuit (Q13+Q14) which is coupled to one output terminal (N2 or N3) of the branch control circuit (Q15+Q18) via Q15 and/or Q14. Of the plurality of connection (electrical or physical) that exist, the one specifically cited by the prior rejection stated: Q13 gate connected to N2 via Q15 (when the transistor Q15 is closed this allows an electrical connection to N2). This type of connection regards the interpretation of an indirect/via electrical connection between two components comprising intervening components. The claims do not currently require a direct physical connection without any intervening components (such as by claiming “wherein the cascade signal output circuit is directly coupled to one output terminal of the branch control circuit”) but instead comprises a connection broader in scope than argued.
The rejection is maintained and therefore final necessitated by amendment.

Conclusion
9.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622